                              Case 2:19-cv-00040-JRG-RSP Document 161-1 Filed 11/26/19 Page 1 of 12 PageID #:
                                                                          2189
                                               Exhibit A: Implicit’s Proposed Constructions and Evidence


#                     Claim Term                    Implicit’s Proposed                                                 Implicit’s Supporting Evidence1
                                                         Construction
2A   “sequence of [two or more] routines”       “an ordered arrangement of                       Intrinsic:
                                                [two or more] software
     ’683 Patent: Claims 1, 4, 5, 8, 9          routines that was not                            ’683 Patent: Figs. 1-5, 7A-C, 8, 9, 10, 11-16; Abstract, 1:7-15, 1:19-
     ’790 Patent: Claims 1, 3, 4, 5, 8, 10, 12, identified (i.e., configured)                    20, 1:24-38, 1:45-2:11, 2:37-3:13; 3:14-38; 3:39-67; 4:1-44; 4:45-
     15, 17, 18                                 prior to receiving a first                       5:5; 5:32-6:3; 6:4-67; 8:38-9:32; associated figures;
     ’104 Patent: Claims 1, 3, 5, 10, 12, 13, packet of the message”
     16                                                                                          ’683 Patent claims 1, 2, 4-6, 8-10, 24, 28, 30;
     ’780 Patent: Claims 1, 2, 3, 16, 20
     ’839 Patent: Claim 1                                                                        ’790 Patent claims 8, 10, 12.
     ’378 Patent: Claims 1, 2, 3, 16, 17, 20

                                                                                                 Extrinsic:

                                                                                                 IEEE Dictionary (6th Ed. 1996) (definition of “routine”—“routine: a
                                                                                                 subprogram that is called by other programs and subprograms”)

                                                                                                 IEEE Dictionary (6th Ed. 1996) (definition of “sequence” –
                                                                                                 “sequence: the order in which items are arranged”)

                                                                                                 Microsoft Press Computer Dictionary (1997) (definition of “routine”
                                                                                                 – “routine: any section of code that can be invoked (executed) within
                                                                                                 a program. A routine usually has a name (identifier) associated with
                                                                                                 it and is executed by referencing that name. Related terms (which
                                                                                                 may or may not be exact synonyms, depending on the context) are
                                                                                                 function procedure, and subroutine.”)

                                                                                                 U.S. Patent No. 7,730,211

                                                                                                 All dictionaries, treatises, and textbooks identified by Defendants.


       1
           Plaintiff reserves the right to rely upon, brief, and/or otherwise utilize any evidence identified by Defendants in this JCSS.

                                                                                            1
                        Case 2:19-cv-00040-JRG-RSP Document 161-1 Filed 11/26/19 Page 2 of 12 PageID #:
                                                                    2190
                                         Exhibit A: Implicit’s Proposed Constructions and Evidence


#                 Claim Term                        Implicit’s Proposed                        Implicit’s Supporting Evidence1
                                                      Construction

                                                                              Defendants’ Invalidity Contentions, and any forthcoming Amended
                                                                              or Supplemental Invalidity Contentions and alleged art cited there,
                                                                              including the alleged prior art cited to meet this element.

                                                                              Documents that describe how Plaintiff’s product, known as Portal or
                                                                              Strings, operated during the relevant time frame.

                                                                              All briefs, orders and statements from prior proceedings, and
                                                                              evidence cited therein, including those identified by Defendants, and
                                                                              specifically including those from Implicit, LLC v. Trend Micro, Case
                                                                              No. 6:16-cv-80-JRG (E.D. Tex.) (Dkt. 115), Implicit, LLC v. Huawei
                                                                              Techs. USA, Inc., Case No. 6:17-cv-182-JRG (E.D. Tex.) (Dkt. 101);
                                                                              Implicit, LLC v. NetScout Systems, Inc., Case No. 2:18-cv-53-JRG
                                                                              (E.D. Tex.) (Dkt. 111); Implicit LLC v. F5 Networks, Inc., No. 14-cv-
                                                                              02856 (N.D. Cal.) (Dkt. 57); Implicit Networks, Inc. v. F5 Networks,
                                                                              Inc., C10-4234-SI (N.D. Cal.) (Dkt. 69).
2B   “one or more routines”                     Plain and ordinary meaning.   Implicit incorporates by reference its evidence identified in
                                                No construction necessary.    connection with “sequence of [two or more] routines,” supra.
     ’780 Patent: Claims 1, 2, 3, 16, and 20
                                                                              Intrinsic:
     ’378 Patent: Claims 1, 2, 3, 16, 17, and
     20                                                                       ’780 File History, September 9, 2017 Preliminary Amendment &
                                                                              Applicant Arguments/Remarks Made in an Amendment
     ’839 Patent: Claim 1
                                                                              ’378 File History, July 23, 2018 Preliminary Amendment &
                                                                              Applicant Arguments/Remarks Made in an Amendment

                                                                              ’839 File History, March 6, 2017 Preliminary Amendment &
                                                                              Applicant Arguments/Remarks Made in an Amendment.


                                                                          2
        Case 2:19-cv-00040-JRG-RSP Document 161-1 Filed 11/26/19 Page 3 of 12 PageID #:
                                                    2191
                         Exhibit A: Implicit’s Proposed Constructions and Evidence


#   Claim Term               Implicit’s Proposed                         Implicit’s Supporting Evidence1
                               Construction
                                                       Extrinsic:

                                                       IEEE Dictionary (6th Ed. 1996) (definition of “routine”—“routine: a
                                                       subprogram that is called by other programs and subprograms”)

                                                       IEEE Dictionary (6th Ed. 1996) (definition of “sequence” –
                                                       “sequence: the order in which items are arranged”)

                                                       Microsoft Press Computer Dictionary (1997) (definition of “routine”
                                                       – “routine: any section of code that can be invoked (executed) within
                                                       a program. A routine usually has a name (identifier) associated with
                                                       it and is executed by referencing that name. Related terms (which
                                                       may or may not be exact synonyms, depending on the context) are
                                                       function procedure, and subroutine.”)

                                                       U.S. Patent No. 7,730,211

                                                       All dictionaries, treatises, and textbooks identified by Defendants.

                                                       Defendants’ Invalidity Contentions, and any forthcoming Amended
                                                       or Supplemental Invalidity Contentions and alleged art cited there,
                                                       including the alleged prior art cited to meet this element.

                                                       Documents that describe how Plaintiff’s product, known as Portal or
                                                       Strings, operated during the relevant time frame.

                                                       All briefs, orders and statements from prior proceedings, and
                                                       evidence cited therein, including those identified by Defendants, and
                                                       specifically including those from Implicit, LLC v. Trend Micro, Case
                                                       No. 6:16-cv-80-JRG (E.D. Tex.) (Dkt. 115), Implicit, LLC v. Huawei
                                                       Techs. USA, Inc., Case No. 6:17-cv-182-JRG (E.D. Tex.) (Dkt. 101);

                                                   3
                         Case 2:19-cv-00040-JRG-RSP Document 161-1 Filed 11/26/19 Page 4 of 12 PageID #:
                                                                     2192
                                          Exhibit A: Implicit’s Proposed Constructions and Evidence


#                  Claim Term                        Implicit’s Proposed                           Implicit’s Supporting Evidence1
                                                       Construction
                                                                                 Implicit, LLC v. NetScout Systems, Inc., Case No. 2:18-cv-53-JRG
                                                                                 (E.D. Tex.) (Dkt. 111); Implicit LLC v. F5 Networks, Inc., No. 14-cv-
                                                                                 02856 (N.D. Cal.) (Dkt. 57); Implicit Networks, Inc. v. F5 Networks,
                                                                                 Inc., C10-4234-SI (N.D. Cal.) (Dkt. 69).
2C   “routines in the sequence of routines”      Plain and ordinary meaning.     Implicit incorporates by reference its evidence identified in
                                                 No construction necessary.      connection with “sequence of [two or more] routines,” supra.
     ’683 Patent: Claim 8
3    “list of conversion routines”               “an ordered arrangement of      Implicit incorporates by reference its evidence identified in
                                                 software routines for           connection with “sequence of [two or more] routines,” supra.
     ’683 Patent: Claim 1                        changing the form of data
                                                 that was not identified (i.e.   Implicit also identifies: ’683 Patent: Figs. 1, 3, 7A, 7B, 9, 10, 11, 12,
                                                 configured) prior to            14, 15, 16, Abstract, 2:42-3:12; 4:1-44; 5:6-31; 5:58-59; 6:46-67;
                                                 receiving a first packet of a   14:6-11, associated figures; claims 1, 4-6, 8-10, 16, 24, 28, 30.
                                                 message”
5    “a routine that is used to execute a        Plain and ordinary meaning.     Intrinsic:
     Transmission Control Protocol (TCP)         No construction necessary.
     to convert one or more packets having                                       ’683 Patent: Abstract; Fig. 4, 1:24-44; 1:59-66; 3:62-67; 5:6-57;
     a TCP format into a different format”       Alternatively, “a software      6:56-50; 11:39-33; 14:4-17; associated figures; claims 1, 10, 13, 15,
                                                 routine for processing the      17, 18, 20, 22, 24, 25, 27, 28, 29.
     “a routine that is executable to perform    packet from the TCP layer to
     a Transmission Control Protocol (TCP)       another layer in the protocol   ’683 File History: Preliminary Amendment dated June 6, 2013
     to convert at least one of the packets of   stack”                          (IMPL_GRP.B_00009843 – 9863).
     the message into a different format”
                                                                                 ’104 File History: Preliminary Amendment dated February 22, 2016.
     “a routine that is used to execute a
     Transmission Control Protocol (TCP)                                         Reexamination Control No. 95/000,660, Declaration of Dr. Tze Sing
     to convert packets having a TCP format                                      Eugene Ng (IMPL 092267 – 272).
     into a different format”
                                                                                 Reexamination Control No. 95/000,660, Comments to ACP dated
     “a particular routine that is used to                                       February 21, 2013 (IMPL 120158 – 120129).
     execute a Transmission Control

                                                                            4
                       Case 2:19-cv-00040-JRG-RSP Document 161-1 Filed 11/26/19 Page 5 of 12 PageID #:
                                                                   2193
                                        Exhibit A: Implicit’s Proposed Constructions and Evidence


#                Claim Term                 Implicit’s Proposed                         Implicit’s Supporting Evidence1
                                              Construction
    Protocol (TCP) to convert packets                                 Extrinsic:
    having a TCP format into a different
    format”                                                           November 26, 2019 Expert Report of Dr. Kevin Almeroth (and the
                                                                      materials cited therein)
    ’683 Patent: Claim 1
    ’790 Patent: Claims 1, 8, 15                                      October 3, 2017 Deposition of Daniel Decasper at 22:5-10.
    ’780 Patent: Claims 1, 16
    ’839 Patent: Claim 1                                              Tannenbaum, Computer Networks, 3d Ed. At 410-412, 543-544, 561-
    ’378 Patent: Claims 1, 16                                         568; Fig. 1-17; Fig. 1-18.

                                                                      See, e.g., Miller, Next-Generation Firewalls for Dummies (Palo Alto
                                                                      Networks), at 6.

                                                                      U.S. Patent No. 7,730,211

                                                                      All dictionaries, treatises, and textbooks identified by Defendants.

                                                                      IMPL033892; IMPL 120224; IMPL 146189; IMPL 120223; IMPL
                                                                      033889; IMPL120193-221; IMPL 049938-944; IMPL 050520-556;
                                                                      IMPL 024649-661; IMPL 034999-5000; IMPL 123957- 985;
                                                                      IMP3_0005647-5658.

                                                                      DEFSPA182326 - 342.

                                                                      msg.c (produced natively in DEFSPA068864)
                                                                      eth.h (produced natively in DEFSPA068864)
                                                                      msg_p.h (produced natively in DEFSPA068864)
                                                                      tcpip.h (produced natively in DEFSPA068862)
                                                                      skbuff.h (produced natively in DEFSPA068864)




                                                                  5
        Case 2:19-cv-00040-JRG-RSP Document 161-1 Filed 11/26/19 Page 6 of 12 PageID #:
                                                    2194
                         Exhibit A: Implicit’s Proposed Constructions and Evidence


#   Claim Term               Implicit’s Proposed                         Implicit’s Supporting Evidence1
                               Construction
                                                       https://www-
                                                       01.ibm.com/servers/resourcelink/svc00100.nsf/pages/zOSV2R3sc147
                                                       308/$file/cbclx01_v2r3.pdf.

                                                       https://docs.microsoft.com/en-us/cpp/overview/languages-
                                                       cpp?view=vs-2019.

                                                       https://www.gnu.org/software/gnu-c-manual/gnu-c-manual.pdf.

                                                       International Business Machines, Local Area Concepts and Products:
                                                       Routers and Gateways (May, 1996), IMPL 077955 – IMPL 078254
                                                       (cited on ’683 Patent, at [56]).

                                                       Implementing Communication Protocols in Java (October, 1998),
                                                       IMPL 071524 – 530 (cited on ’683 Patent, at [56]).

                                                       Implementing Protocols in Java: The Price of Portability (1998),
                                                       IMPL 083902 – 910 (cited on ’683 Patent, at [56]).

                                                       U.S. Patent No. 6,115,393 (cited by ’683 Patent, at [56]), at 21:15–
                                                       30.

                                                       http://www.skbuff.net/images/skbuff.png.

                                                       http://www.skbuff.net/skbbasic.html.

                                                       TCP/IP Illustrated Volume 2: The Implementation, Gary R. Wright
                                                       and W. Richard Stevens.

                                                       Message Library Design Notes, David Mosberger (Jan. 1996).


                                                   6
                        Case 2:19-cv-00040-JRG-RSP Document 161-1 Filed 11/26/19 Page 7 of 12 PageID #:
                                                                    2195
                                         Exhibit A: Implicit’s Proposed Constructions and Evidence


#                 Claim Term                      Implicit’s Proposed                          Implicit’s Supporting Evidence1
                                                    Construction
                                                                              Scout: A Path-Based Operating System, David Mosberger (1997)
                                                                              (IMPL 020062 – 235).

                                                                              Defendants’ Invalidity Contentions, and any forthcoming Amended
                                                                              or Supplemental Invalidity Contentions and alleged art cited there,
                                                                              including the alleged prior art cited to meet this element.

                                                                              Documents and source code that describe how Plaintiff’s product,
                                                                              known as Portal or Strings, operated during the relevant time frame.

                                                                              All extrinsic evidence identified by Defendants.

                                                                              All briefs, orders and statements from prior proceedings, and
                                                                              evidence cited therein, including those identified by Defendants, and
                                                                              specifically including those from Implicit, LLC v. Trend Micro, Case
                                                                              No. 6:16-cv-80-JRG (E.D. Tex.) (Dkt. 115), Implicit, LLC v. Huawei
                                                                              Techs. USA, Inc., Case No. 6:17-cv-182-JRG (E.D. Tex.) (Dkt. 101);
                                                                              Implicit, LLC v. NetScout Systems, Inc., Case No. 2:18-cv-53-JRG
                                                                              (E.D. Tex.) (Dkt. 111); Implicit LLC v. F5 Networks, Inc., No. 14-cv-
                                                                              02856 (N.D. Cal.) (Dkt. 57); Implicit Networks, Inc. v. F5 Networks,
                                                                              Inc., C10-4234-SI (N.D. Cal.) (Dkt. 69).
6   “a session associated with a transport    Plain and ordinary meaning.     Implicit incorporates by reference all evidence listed in support of
    layer protocol that is executed to        No construction necessary.      term No. 5, “a routine that is used to execute a Transmission Control
    convert one or more packets in a                                          Protocol (TCP) to convert one or more packets having a TCP format
    transport layer format into a different   Alternatively, “a session       into a different format,” and like terms, above.
    format”                                   corresponding to a software
                                              routine for processing the
    ’683 Patent: Claim 10                     packet from the transport
                                              layer to another layer in the
                                              protocol stack”


                                                                          7
                         Case 2:19-cv-00040-JRG-RSP Document 161-1 Filed 11/26/19 Page 8 of 12 PageID #:
                                                                     2196
                                          Exhibit A: Implicit’s Proposed Constructions and Evidence


#                  Claim Term                         Implicit’s Proposed                        Implicit’s Supporting Evidence1
                                                          Construction
7A   “a second routine that is used to            Plain and ordinary meaning.   Implicit incorporates by reference all evidence listed in support of
     execute a second, different protocol to      No construction necessary.    term No. 5, “a routine that is used to execute a Transmission Control
     convert packets of the different format                                    Protocol (TCP) to convert one or more packets having a TCP format
     into another format”                                                       into a different format,” and like terms, above.

     ’683 Patent: Claim 2
     ’790 Patent: Claim 3
7B   “a [third] routine that is used to execute   Plain and ordinary meaning.   Implicit incorporates by reference all evidence listed in support of
     a [third], different [application layer]     No construction necessary.    term No. 5, “a routine that is used to execute a Transmission Control
     protocol to further convert the packets”                                   Protocol (TCP) to convert one or more packets having a TCP format
                                                                                into a different format,” and like terms, above.
     ’683 Patent: Claim 2
     ’790 Patent: Claim 4
11   “a routine that is used to execute a         Plain and ordinary meaning.   Implicit incorporates by reference all evidence listed in support of
     Transmission Control Protocol (TCP)          No construction necessary.    term No. 5, “a routine that is used to execute a Transmission Control
     to process packets having a TCP                                            Protocol (TCP) to convert one or more packets having a TCP format
     format”                                                                    into a different format,” and like terms, above.

     “a routine that is used to execute TCP
     to process at least one of the
     subsequent packets having a TCP
     format”

     ’104 Patent: Claims 1, 10, 16
12   “a second routine that is used to            Plain and ordinary meaning.   Implicit incorporates by reference all evidence listed in support of
     execute a second protocol to process         No construction necessary.    term No. 5, “a routine that is used to execute a Transmission Control
     packets having a format other than the                                     Protocol (TCP) to convert one or more packets having a TCP format
     TCP format, wherein the second                                             into a different format,” and like terms, above.
     protocol is an application-level
     protocol”


                                                                            8
                         Case 2:19-cv-00040-JRG-RSP Document 161-1 Filed 11/26/19 Page 9 of 12 PageID #:
                                                                     2197
                                          Exhibit A: Implicit’s Proposed Constructions and Evidence


#                  Claim Term                    Implicit’s Proposed                         Implicit’s Supporting Evidence1
                                                   Construction
     ’104 Patent: Claim 3
14   “session associated with a [transport   Plain and ordinary meaning.   Intrinsic:
     layer/different] protocol”              No construction necessary.
                                                                           ’683 Patent: Abstract; Fig. 4, 1:35-36; 1:59-66; 3:62-67; 5:6-57;
     “another session associated with a                                    6:56-50; 11:39-33; 14:4-17; associated figures; claims 1, 10, 13, 15,
     different protocol that is executed,                                  16, 17, 18, 20, 22, 24, 25, 27, 28, 29.
     wherein the different protocol
     corresponds to the different format”                                  ’683 File History: Preliminary Amendment dated June 6, 2013.

     ’683 Patent: Claim 10                                                 ’104 File History: Preliminary Amendment dated February 22, 2016.

                                                                           Extrinsic:

                                                                           Tannenbaum, Computer Networks, 3d Ed. At 410-412, 543-544, 561-
                                                                           568.

                                                                           U.S. Patent No. 7,730,211

                                                                           All dictionaries, treatises, and textbooks identified by Defendants.

                                                                           Defendants’ Invalidity Contentions, and any forthcoming Amended
                                                                           or Supplemental Invalidity Contentions and alleged art cited there,
                                                                           including the alleged prior art cited to meet this element.

                                                                           Documents that describe how Plaintiff’s product, known as Portal or
                                                                           Strings, operated during the relevant time frame.

                                                                           All briefs, orders and statements from prior proceedings, and
                                                                           evidence cited therein, including those identified by Defendants, and
                                                                           specifically including those from Implicit, LLC v. Trend Micro, Case
                                                                           No. 6:16-cv-80-JRG (E.D. Tex.) (Dkt. 115), Implicit, LLC v. Huawei

                                                                       9
                       Case 2:19-cv-00040-JRG-RSP Document 161-1 Filed 11/26/19 Page 10 of 12 PageID #:
                                                                   2198
                                        Exhibit A: Implicit’s Proposed Constructions and Evidence


#                 Claim Term                   Implicit’s Proposed                          Implicit’s Supporting Evidence1
                                                 Construction
                                                                          Techs. USA, Inc., Case No. 6:17-cv-182-JRG (E.D. Tex.) (Dkt. 101);
                                                                          Implicit, LLC v. NetScout Systems, Inc., Case No. 2:18-cv-53-JRG
                                                                          (E.D. Tex.) (Dkt. 111); Implicit LLC v. F5 Networks, Inc., No. 14-cv-
                                                                          02856 (N.D. Cal.) (Dkt. 57); Implicit Networks, Inc. v. F5 Networks,
                                                                          Inc., C10-4234-SI (N.D. Cal.) (Dkt. 69).
15   “a TCP session associated with [the   Plain and ordinary meaning.    Implicit incorporates by reference all evidence listed in support of
     received] one or more [received]      No construction necessary.     term No. 5, “a routine that is used to execute a Transmission Control
     packets”                                                             Protocol (TCP) to convert one or more packets having a TCP format
                                                                          into a different format,” and like terms, above.
     “a single TCP session”
                                                                          Implicit further identifies the following:
     ’790 Patent: Claim 20
     ’780 Patent: Claim 13                                                Intrinsic:

                                                                          ’683 Patent: Abstract; Fig. 4, 1:35-36; 1:59-66; 3:62-67; 5:6-57;
                                                                          6:56-50; 11:39-33; 14:4-17; associated figures; claims 1, 10, 13, 15,
                                                                          15, 17, 18, 20, 22, 24, 25, 27, 28, 29.

                                                                          ’683 File History: Preliminary Amendment dated June 6, 2013.

                                                                          ’104 File History: Preliminary Amendment dated February 22, 2016.

                                                                          Extrinsic:

                                                                          Tannenbaum, Computer Networks, 3d Ed. At 410-412, 543-544, 561-
                                                                          568.

                                                                          U.S. Patent No. 7,730,211

                                                                          All dictionaries, treatises, and textbooks identified by Defendants.


                                                                     10
                       Case 2:19-cv-00040-JRG-RSP Document 161-1 Filed 11/26/19 Page 11 of 12 PageID #:
                                                                   2199
                                        Exhibit A: Implicit’s Proposed Constructions and Evidence


#                 Claim Term                   Implicit’s Proposed                          Implicit’s Supporting Evidence1
                                                 Construction
                                                                          Defendants’ Invalidity Contentions, and any forthcoming Amended
                                                                          or Supplemental Invalidity Contentions and alleged art cited there,
                                                                          including the alleged prior art cited to meet this element.

                                                                          Documents that describe how Plaintiff’s product, known as Portal or
                                                                          Strings, operated during the relevant time frame.

                                                                          All briefs, orders and statements from prior proceedings, and
                                                                          evidence cited therein, including those identified by Defendants, and
                                                                          specifically including those from Implicit, LLC v. Trend Micro, Case
                                                                          No. 6:16-cv-80-JRG (E.D. Tex.) (Dkt. 115), Implicit, LLC v. Huawei
                                                                          Techs. USA, Inc., Case No. 6:17-cv-182-JRG (E.D. Tex.) (Dkt. 101);
                                                                          Implicit, LLC v. NetScout Systems, Inc., Case No. 2:18-cv-53-JRG
                                                                          (E.D. Tex.) (Dkt. 111); Implicit LLC v. F5 Networks, Inc., No. 14-cv-
                                                                          02856 (N.D. Cal.) (Dkt. 57); Implicit Networks, Inc. v. F5 Networks,
                                                                          Inc., C10-4234-SI (N.D. Cal.) (Dkt. 69).
16   “sessions corresponding to            Plain and ordinary meaning.    Intrinsic:
     [various/respective] ones of the      No construction necessary.
     sequence of [two or more] routines”                                  ’683 Patent: Abstract; Fig. 4, 1:35-36; 1:59-66; 3:62-67; 5:6-57;
                                                                          6:56-50; 11:39-33; 14:4-17; associated figures; claims 1, 10, 13, 15,
     ’790 Patent, Claims 5, 12, 17                                        16, 17, 18, 20, 22, 24, 25, 27, 28, 29.
     ’104 Patent: Claim 5, 12
                                                                          ’683 File History: Preliminary Amendment dated June 6, 2013.

                                                                          ’104 File History: Preliminary Amendment dated February 22, 2016.

                                                                          Extrinsic:

                                                                          Tannenbaum, Computer Networks, 3d Ed. at 410-412, 543-544, 561-
                                                                          568.


                                                                     11
       Case 2:19-cv-00040-JRG-RSP Document 161-1 Filed 11/26/19 Page 12 of 12 PageID #:
                                                   2200
                        Exhibit A: Implicit’s Proposed Constructions and Evidence


#   Claim Term              Implicit’s Proposed                          Implicit’s Supporting Evidence1
                              Construction
                                                       U.S. Patent No. 7,730,211

                                                       All dictionaries, treatises, and textbooks identified by Defendants.

                                                       Defendants’ Invalidity Contentions, and any forthcoming Amended
                                                       or Supplemental Invalidity Contentions and alleged art cited there,
                                                       including the alleged prior art cited to meet this element.

                                                       Documents that describe how Plaintiff’s product, known as Portal or
                                                       Strings, operated during the relevant time frame.

                                                       All briefs, orders and statements from prior proceedings, and
                                                       evidence cited therein, including those identified by Defendants, and
                                                       specifically including from Implicit, LLC v. Trend Micro, case no.
                                                       6:16-cv-80-JRG (E.D. Tex.) (Dkt. 115), Implicit, LLC v. Huawei
                                                       Techs. USA, Inc., case no. 6:17-cv-182-JRG (E.D. Tex.) (Dkt. 101);
                                                       Implicit, LLC v. NetScout Systems, Inc., case no. 2:18-cv-53-JRG
                                                       (E.D. Tex.) (Dkt. 111); Implicit LLC v. F5 Networks, Inc., No. 14-cv-
                                                       02856 (N.D. Cal.) (Dkt. 57); Implicit Networks, Inc. v. F5 Networks,
                                                       Inc., C10-4234-SI (N.D. Cal.) (Dkt. 69).




                                                  12
